RENDERED: JANUARY 14, 2022; 10:00 A.M.
                           NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2020-CA-0454-MR

CHRISTOPHER ERIC WARD                                                           APPELLANT


                      APPEAL FROM KNOX CIRCUIT COURT
v.                   HONORABLE STEPHEN M. JONES, JUDGE
                           ACTION NO. 16-CI-00067


ASHLEY NICOLE WARD                                                                APPELLEE



AND


                                  NO. 2020-CA-0455-MR

CHRISTOPHER ERIC WARD                                                           APPELLANT


                      APPEAL FROM KNOX CIRCUIT COURT
v.                   HONORABLE STEPHEN M. JONES, JUDGE
                           ACTION NO. 17-CI-00411


KRISTEN SIZEMORE1                                                                 APPELLEE


1
 Appellee’s name appears to be misspelled in the notice of appeal. We utilize the spelling in the
parties’ briefs and the record below.
                              OPINION AND ORDER
                                  DISMISSING

                                   ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Christopher Eric Ward (Eric) shares three minor children

with his ex-wife, Ashley Ward (Ashley). Eric also shares a minor child with

Kristen Sizemore (Kristen), to whom he was never married. Eric appeals from

orders of the Knox Family Court requiring him to pay child support to Ashley and

Kristen. We dismiss the appeals as being taken from non-final orders.

             Since these appeals are being dismissed, we need not recite in

granular detail the lengthy underlying history of each case. Eric filed a custody

petition regarding the child he and Kristen share. For convenience’s sake, we shall

refer to that case as “Kristen’s case.” Ashley filed a petition for dissolution of her

marriage to Eric. For convenience’s sake, we shall refer to that as “Ashley’s case.”

             In January 2018, the court awarded temporary joint custody of their

child to Kristen and Eric, with Eric to enjoy timesharing three weekends per

month. No child support order was issued. After numerous continuances, the

court held what was denominated as a final hearing in Kristen’s case in December

2018. In February 2019, the family court awarded Eric and Kristen joint custody

of their child, with each having equal parenting time. As to child support, the court




                                          -2-
held that “[b]ased upon the equal and shared parenting schedule, neither party shall

pay child support unto the other.” Record (R.) at 79 in Kristen’s case.

             In Ashley’s case, in April 2016, the court awarded temporary joint

custody of their three children to Ashley and Eric, with Eric having parenting time

according to the court’s standard schedule. In May 2016, the court ordered Eric to

pay $653.66 monthly to Ashley in temporary child support. In June 2017, the

court issued a final decree in which it dissolved the marriage and adopted Eric and

Ashley’s settlement agreement, pursuant to which they shared joint custody of

their children with Ashley being the primary residential custodian and Eric having

parenting time three weekends per month. Eric’s child support obligation

remained unchanged.

             In April 2018, Eric filed a motion seeking to hold Ashley in contempt

for allegedly twice not permitting him to enjoy his designated parenting time.

Soon thereafter, the Knox County Attorney (through whom Eric was making child

support payments) filed a motion to reduce Eric’s child support obligations due to

a change in financial circumstances. The family court granted the motion for

modification of child support in April 2018, reducing Eric’s monthly obligation to

$459.22.

             After numerous continuances, the court conducted a joint hearing in

December 2018 on Eric’s motion for contempt against Ashley and a final hearing


                                        -3-
in Kristen’s case. At the hearing, the court permitted Eric to present two witnesses

regarding his contempt motion, after which he rested. When Ashley’s counsel then

attempted to call a witness, the court declared a recess, which lasted roughly

twenty minutes. Upon returning to the bench, the judge immediately announced

that he deemed the matters to be submitted.2 In short, the court permitted Eric to

present his entire case without having permitted Ashley to present any testimony.

Moreover, though it was before the court for a final hearing, the court heard no

testimony (or argument of counsel) regarding Kristen’s case. No counsel objected

to the court’s methodology.

               In February 2019, the court issued an order memorializing that

December 2018 hearing. That order granted Eric’s motion for contempt against

Ashley but stated that she could purge herself by complying with the order’s terms.

And those terms were identical to those found in the order simultaneously issued in

Kristen’s case. Specifically, the court ordered equal timesharing between Ashley

and Eric, with Eric owing no child support. It is unclear why the court modified

timesharing or Eric’s child support obligations since it had not been asked to

modify either.




2
  Specifically, upon returning to the bench the court stated it had “heard this case all summer
long. I’ve got a good idea what’s going on, good idea of how I wanna resolve it, so I’m gonna
let, gonna take it under submission, both attorneys tender proposed orders within fourteen days.”
Video Record, 12/19/18 at 11:03:17 et seq.

                                               -4-
             Kristen and Ashley, who shared counsel, then filed timely motions to

alter, amend, or vacate pursuant to Kentucky Rule of Civil Procedure (CR) 59.05.

Eric also filed a motion to hold Kristen and Ashley in contempt for allegedly not

allowing him to enjoy his court-mandated timesharing.

             The court held a brief hearing regarding both cases in October 2019,

which it deemed to be a status conference. Subsequently, the court issued orders in

December 2019 which do not reference the motions to alter, amend, or vacate or

Eric’s motion for contempt. Instead, without discussion, the orders continued the

equal timesharing but modified child support by requiring Eric to pay $386.98 to

Ashley and $198.84 to Kristen per month. Again, though Ashley and Kristen had

filed motions to alter, amend, or vacate the court’s order in which Eric’s child

support obligation was eliminated, no party had filed a formal motion for child

support modification.

             Eric filed a motion to alter, amend, or vacate in both cases, as well as

a motion seeking to hold Kristen in contempt for allegedly refusing to share

insurance or medical information. The family court held a brief hearing on Eric’s

motion to alter, amend, or vacate in January 2020. In February 2020, the court

denied Eric’s motion to vacate.




                                         -5-
               Eric then filed what he styled motions to reconsider in both cases.3

The court held a brief hearing on Eric’s motions to reconsider in March 2020, but

Eric filed a notice of appeal in both cases before the court ruled on that motion. At

the time Eric appealed, his motions for contempt and Ashley and Kristen’s motions

to vacate were still pending. We consolidated the appeals and will resolve each in

this Opinion and Order.4

               Eric argues the child support portion of the family court’s December

2019 order must be vacated because the court made no findings of fact to support

its calculations which, he asserts, are based on incorrect financial data. However,

we cannot definitively opine on whether the orders are improper or erroneous



3
 “There is no authority in the rules to ask for reconsideration of a mere order which rules on a
motion to reconsider a judgment.” Mingey v. Cline Leasing Service, Inc., 707 S.W.2d 794, 796
(Ky. App. 1986). See also Cloverleaf Dairy v. Michels, 636 S.W.2d 894, 895-96 (Ky. App.
1982). Thus, Eric’s motions to reconsider the denial of his CR 59.05 motions were
unauthorized.
4
  Eric’s notices of appeal state that he appeals from the December 2019 order which established
his current child support obligations and the February 2020 order which denied his motions to
alter, amend, or vacate that December 2019 order. However, because it is interlocutory, “we do
not have jurisdiction over the trial court’s denial of a CR 59.05 motion.” Ford v. Ford, 578
S.W.3d 356, 365 (Ky. App. 2019). And, as we will discuss, we also lack jurisdiction over the
December 2019 order.

       Also, Eric’s brief fails to comply fully with the briefing requirements of CR 76.12. For
example, his introduction is over three pages long even though CR 76.12(4)(c)(i) requires a
concise introduction “not exceeding two simple sentences . . . .” Eric also does not provide the
preservation statement required by CR 76.12(4)(c)(v). We elect to impose no sanctions since the
appeals are being dismissed. We remind all counsel of the briefing aids available on our website,
such as a basic appellate practice handbook. KENTUCKY COURT OF APPEALS, BASIC APPELLATE
PRACTICE https://kycourts.gov/Courts/Court-of-
Appeals/Documents/P56BasicAppellatePracticeHandbook.pdf (last visited Dec. 8, 2021).

                                               -6-
because we agree with Ashley and Kristen that these appeals must be dismissed as

having been taken from non-final orders.

               We must dismiss for lack of jurisdiction appeals taken from non-final

orders. Energy and Environment Cabinet v. Concerned Citizens of Estill County,

Inc., 576 S.W.3d 173, 176 (Ky. App. 2019). Under CR 54.01, “[a] final or

appealable judgment is a final order adjudicating all the rights of all the parties in

an action or proceeding, or a judgment made final under Rule 54.02.”

               Thus, CR 54.01 presents two basic ways in which an order is final and

appealable. First, an order is final and appealable if it resolves all the rights of all

the parties, regardless of whether it contains the finality language of CR 54.02.

See, e.g., Security Federal Sav. & Loan Ass’n of Mayfield v. Nesler, 697 S.W.2d

136, 138 (Ky. 1985). That method does not apply here as the December 2019

orders at issue did not resolve all the then-pending motions.

               Second, an order which resolves only certain portions of a case may

be deemed final and appealable as to those discrete portions if the trial court adds

the finality language set forth in CR 54.02(1):5

               When more than one claim for relief is presented in an
               action . . . the court may grant a final judgment upon one
               or more but less than all of the claims or parties only

5
  Of course, inclusion of the CR 54.02(1) finality language does not make an otherwise
inherently interlocutory order into a final and appealable one. See, e.g., Diaz v. Barker, 254
S.W.3d 835, 837 (Ky. App. 2008).



                                                -7-
             upon a determination that there is no just reason for
             delay. The judgment shall recite such determination and
             shall recite that the judgment is final. In the absence of
             such recital, any order or other form of decision, however
             designated, which adjudicates less than all the claims or
             the rights and liabilities of less than all the parties shall
             not terminate the action as to any of the claims or parties,
             and the order or other form of decision is interlocutory
             and subject to revision at any time before the entry of
             judgment adjudicating all the claims and the rights and
             liabilities of all the parties.

             In other words, an order which conclusively resolves some, but not

all, issues becomes final and appealable as to those fully resolved issues only if it

contains language stating that the decision therein is final and there is no just cause

for delay. “Strict compliance with the rule is required” and so an order which does

not include “both recitations” is “interlocutory and nonappealable.” Vorherr v.

Coldiron, 525 S.W.3d 532, 540 (Ky. App. 2017). The December 2019 orders from

which Eric appealed do not include CR 54.02(1)’s finality language.

             In sum, the order(s) at issue here do not resolve all the issues among

all the parties or contain the finality language of CR 54.02(1). That conclusion is

inescapable since there were unaddressed motions remaining for adjudication.

Consequently, Eric has not appealed from final and appealable orders. Other than

some very narrow exceptions not present here, we lack jurisdiction over appeals

taken from non-final decisions. Wilson v. Russell, 162 S.W.3d 911, 913 (Ky.




                                          -8-
2005). Therefore, even though issues involving child support are of paramount,

time-sensitive importance, we must dismiss these appeals.

            For the foregoing reasons, we ORDER Case No. 2020-CA-0454-MR

and Case No. 2020-CA-0455-MR to each be DISMISSED and remanded for

appropriate further proceedings.

            ALL CONCUR.


                 JANUARY 14, 2022




BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEES:

Brandon West                             Kelly Kirby Ridings
Barbourville, Kentucky                   London, Kentucky




                                       -9-